 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          DAVID R. WEIL,                                CASE NO. C15-0835JLR

11                               Plaintiff,               ORDER DENYING PLAINTIFF’S
                   v.                                     MOTION FOR
12                                                        RECONSIDERATION
            CITIZENS TELECOM SERVICES
13
            COMPANY, LLC, et al.,
14
                                 Defendants.
15
            Before the court is Plaintiff David R. Weil’s motion for reconsideration of the
16
     court’s order granting Defendants Citizens Telecom Services Company, LLC and
17
     Frontier Communications Corporation’s (collectively, “Defendants”) motion for partial
18
     summary judgment to limit Mr. Weil’s damages claim. (Mot. (Dkt. # 74: see also
19
     11/8/19 Order (Dkt. # 73).) For the reasons stated below, the motion is DENIED.
20
            Pursuant to Local Rule LCR 7(h)(1), motions for reconsideration are disfavored
21
     and will ordinarily be denied unless there is a showing of (a) manifest error in the prior
22


     ORDER - 1
 1   ruling, or (b) facts or legal authority which could not have been brought to the attention

 2   of the court earlier, through reasonable diligence. Local Rule W.D. Wash LCR 7(h)(1).

 3          Mr. Weil presents no new facts or legal authority. (See generally Mot.) Instead,

 4   Mr. Weil asserts that the court committed manifest error by overlooking or

 5   misinterpreting the applicable law. (See Mot. at 1.) Mr. Weil’s motion consists of

 6   arguments the court has already considered, addressed, and rejected. Mr. Weil’s

 7   disagreements with the court’s analysis do not establish manifest error. See, e.g., Russell

 8   v. Comcast Corp., No. C08-0309TSZ, 2009 WL 995720, at *1 (W.D. Wash. Apr. 13,

 9   2009) (“Plaintiff’s motion is denied because, for the most part it simply rehashes

10   arguments already made and rejected by the Court, and otherwise fails to establish that

11   the Court committed a manifest error of law or fact.”) (citing Brown v. Wright, 588 F.2d

12   708, 710 (9th Cir. 1978)).

13          Because Mr. Weil did not make a showing of manifest error in the court’s prior

14   ruling or identify any new facts or legal authority that could not have been brought to the

15   court’s attention earlier with reasonable diligence, the court DENIES Mr. Weil’s motion

16   for reconsideration (Dkt. # 74).

17          Dated this 26th day of November, 2019.

18

19                                                    A
                                                      JAMES L. ROBART
20
                                                      United States District Judge
21

22


     ORDER - 2
